Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on May 20, 2020 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.  

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The Specification has been amended as follows:
6.	In paragraph [0001], at line 2, 16/879,077;
at line 4 of [0001], 16/879,096; and
at line 5 of [0001], 16/879,111.

REASONS FOR ALLOWANCE
7.         The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Sala et al., (Publication No. 2018/0181495), teaches memory deduplication includes identifying hash tables each corresponding to a hash function, and each including physical buckets, each physical bucket including ways and being configured to store data, identifying virtual buckets each including some physical buckets, and each sharing a physical bucket with another virtual bucket, identifying each of the physical buckets having data stored thereon as being assigned to a single virtual bucket, hashing a data line according to a hash function to produce a hash value, determining whether a corresponding virtual bucket has available space for a block of data according to the hash value.
     Next, the prior art of record, Kuo (Publication No. 2015/0127621), teaches data deduplication are disclosed comprising generating a hash value of a data block and comparing the hash value to a table in a first memory that correlates ranges of hash values with buckets of hash values in a second memory different from the first memory. A bucket is identified based on the comparison and the bucket is searched to locate the hash value.          
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “a masker controller job, retrieving an object and an associated object ID from a masking bucket that is defined in storage; making a copy of the object; with a masker worker microservice, masking the copy of the object to create a masked object; transmitting the masked object to an object access miroservice; with the object access microservice, transmitting the masked object to a deduplication microservice” as recited in independent claim 1 and similarly recited in independent claim 11.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Xu et al., (Publication No. 2019/0245918) teaches distributed replication of an object; and 
b.  Maranna et al. (Publication No. 2016/0306560) teaches efficient deduplication database validation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 29, 2022